Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
1.    This office action for US Patent application 17/060,652 is responsive to the After Final Amendment filed on 03/22/20222 under AFCP2.0, in response to the Final Rejection of 12/22/2021. Claims 1, 2, 6, 17, and 18 have been amended, where Claims 1 and 17 are independent claims. Further, new claim 21 has been added with Claim 9 being previously canceled.  Claims 7, 8, and 10-16 are allowed as noted in the last office action dated 12/22/2021 and dependent Claims 2 and 18 are objected to as containing allowable subject matter (See last office action).  Currently, Claims 1-8 and 10-21 are pending and are presented for examination.

Response to Arguments
2.    	Applicant’s remarks filed on 03/22/20222 with respect to the amendments and arguments have been fully considered and are persuasive. Also reference the Examiner initiated interview (see attached PTO-413B) regarding the Examiner’s amendments as discussed below. There are no issue(s) remaining.

Allowable Subject Matter
3. 	Claims 1-8 and 10-21 are allowed.


Examiner’s Amendment
4.    An Examiner’s amendment to the record appearing below pertains to independent Claims 1, 7, and 17.  As to Claims 1 and 17, the Examiner noted during the interview that the limitation  “determining whether the block size cbSize of the chroma block in luma samples is less than or equal to the minimum allowed chroma QT leaf node size MinQtSizeC in luma samples” could be interpreted as cbSize/SubWidthC <= MinQTSizeC when SubWidthC = 1. To more clearly show that only cbSize is required in the claimed relation above, it was agreed to add the limitation “such that cbSize <= MinQtSizeC” to both claims. Corresponding support can be found for e.g. in ¶0375 of the Published Application.  In addition, an amendment to independent Claim 7 is made to correct an informality, i.e. “determining that [[the]] a QT split is disallowed”. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Johnny Ma (Reg. No. 59,976) forwarded the proposed examiner’s amendment to Examiner on April 21, 2022 (see attached correspondence). The foregoing was discussed during the Examiner-initiated interview on April 18, 2022 (see attached interview summary PTO-413B).

The application has been amended as follows:

1.  A method for video decoding in a decoder, comprising:
decoding partition information from a coded video bitstream, the partition information indicating that a chroma coding tree structure in a dual tree is applied to a chroma block, the partition information further indicating a block size cbSize of the chroma block in luma samples and a minimum allowed chroma quaternary tree (QT) leaf node size MinQtSizeC in luma samples, the MinQtSizeC indicating a minimum allowed chroma block size for QT splitting;   
determining whether the block size cbSize of the chroma block in luma samples is less than or equal to the minimum allowed chroma QT leaf node size MinQtSizeC in luma samples such that cbSize <= MinQtSizeC; and
in response to the block size cbSize of the chroma block in luma samples being less than or equal to the minimum allowed chroma QT leaf node size MinQtSizeC in luma samples, determining that a QT split is disallowed for the chroma block. 

7.  A method for video decoding in a decoder, comprising:
decoding partition information from a coded video bitstream, the partition information indicating that a chroma coding tree structure in a dual tree is applied to a chroma block, the partition information further indicating a block size of the chroma block in luma samples, a chroma vertical subsampling factor, and a minimum allowed chroma quaternary tree (QT) leaf node size;  
determining a parameter that is equal to the minimum allowed chroma QT leaf node size in luma samples multiplied by the chroma vertical subsampling factor and divided by a chroma horizontal subsampling factor; and
determining that [[the]] a QT split is disallowed for the chroma block in response to the block size of the chroma block in luma samples being less than or equal to the parameter; and
in response to the QT split being disallowed for the chroma block, determining whether at least one of a binary tree split and a ternary tree split is disallowed for the chroma block. 
17.  An apparatus for video decoding, comprising processing circuitry configured to:
decode partition information from a coded video bitstream, the partition information indicating that a chroma coding tree structure in a dual tree is applied to a chroma block, the partition information further indicating a block size cbSize of the chroma block in luma samples and a minimum allowed chroma quaternary tree (QT) leaf node size MinQtSizeC in luma samples, the MinQtSizeC indicating a minimum allowed chroma block size for QT splitting;
determine whether the block size cbSize of the chroma block in luma samples is less than or equal to the minimum allowed chroma QT leaf node size MinQtSizeC in luma samples such that cbSize <= MinQtSizeC; and
in response to the block size cbSize of the chroma block in luma samples being less than or equal to the minimum allowed chroma QT leaf node size MinQtSizeC in luma samples, determine that a QT split is disallowed for the chroma block. 


REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a method and apparatus for decoding video.

The closest prior art found was Liao et al. (US 2021/0185321 A1) and Hsiang et al. (US 2021/0112247 A1), hereinafter referred to as Liao and Hsiang, respectively, as noted in the last office action dated 12/22/2021.  
In the last office action, independent Claim 7 and corresponding dependent Claims 8 and 10-16 were found to be in condition for allowance due to the incorporation of allowable subject matter from now canceled Claim 9 into Claim 7. Specifically, the art of record (notably Liao and Hsiang) do not explicitly disclose determining a parameter with respect to the partitioning information given by “determining a parameter that is equal to the minimum allowed chroma QT leaf node size in luma samples multiplied by the chroma vertical subsampling factor and divided by a chroma horizontal subsampling factor; and determining that the a split is disallowed for the chroma block in response to the block size of the chroma block in luma samples being less than or equal to the parameter” as recited in Claim 7. Although both Liao (¶0199) and Hsiang (e.g. ¶0068) disclose the chroma vertical and the chroma horizontal subsampling factors (i.e. SubHeightC and SubWidthC, respectively), they are silent with respect to the determined parameter as claimed. Even further, they do not disclose the block size of the chroma block in luma samples being ≤ to said determined parameter. Updated searches also did not identify any other relevant art that address the foregoing features; hence for these reasons, Claims 7, 8, and 10-16 are in condition for allowance.
As to independent Claims 1 and 17, the Examiner finds the art of record either alone or in combination do not reasonably disclose “determining whether the block size cbSize of the chroma block in luma samples is less than or equal to the minimum allowed chroma QT leaf node size MinQtSizeC in luma samples such that cbSize <= MinQtSizeC;” as recited in amended Claim 1 and as similarly recited in amended Claim 17.  Liao for example teaches the relationship cbSize/SubWidthC <= MinQTSizeC (¶0116), however, this is not the same as cbSize <= MinQtSizeC.  With the Examiner’s amendment (see above), SubWidthC is clearly not specified. Thus, Liao’s teachings are overcome. Hsiang also does not disclose or suggest the foregoing relationship.  Moreover, updated searches also did not identify any other relevant art that address the foregoing features; hence for these reasons, Claims 1-6 and 17-21 are also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Accordingly, for the reasons presented above, Claims 1-8 and 10-21 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486